Exhibit 10.1

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Indemnification Agreement”) is made and
entered into as of April 20, 2020, by and between HELIOS TECHNOLOGIES, INC., a
Florida corporation (the “Company”), and ________________________, an individual
(“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company or one or more
of its subsidiaries;

WHEREAS, the Company and Indemnitee recognize the risk of litigation and other
claims being asserted against directors and officers of public companies;

WHEREAS, the Articles of Incorporation (the “Articles”) of the Company requires
the Company to indemnify and advance expenses to its directors and officers to
the full extent permitted by law, and Indemnitee has been serving and continues
to serve as a director and/or officer of the Company in part in reliance upon
the Articles; and,

WHEREAS, in recognition of (1) Indemnitee’s need for substantial protection
against personal liability; (2) the Company’s need to induce Indemnitee’s
continued service to the Company in an effective manner; and (3) Indemnitee’s
reliance on the Articles, and to provide Indemnitee with specific contractual
assurance that the protection contained in the Articles will be available to
Indemnitee (regardless of, among other things, any amendment to or restatement
of the Articles or any changes in the composition of the Company’s Board of
Directors or any Change of Control or business combination in which the Company
participates), the Company wishes to provide in this Indemnification Agreement
for the indemnification of and the advancing of expenses to Indemnitee to the
full extent (whether partial or complete) permitted by law and as set forth in
this Indemnification Agreement and, if insurance is obtained, for the coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained, Indemnitee continuing to serve the Company
directly, or at its request, to serve another enterprise, and for other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1)Certain Definitions. In addition to the words and terms elsewhere defined in
this Indemnification Agreement, certain capitalized words and terms used herein
shall have the meanings given to them by the definitions and descriptions in
this Section 1, unless the context or use indicates another or different meaning
or intent, and such definitions shall be equally applicable to both the singular
and plural forms of any of the capitalized words and terms herein defined. The
following words and terms are defined terms under this Indemnification
Agreement:

a)Change in Control. “Change in Control” shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding Voting
Securities; (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company

 

--------------------------------------------------------------------------------

 

and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company’s assets.

b)Claim. “Claim” means any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution, or any inquiry or investigation,
whether instituted by the Company or any other person or party, that Indemnitee
in good faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law.

c)Expenses. “Expenses” means all expenses, including attorneys’ fees and all
other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, and (ii)
for purposes of Section 4 only, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

d)Indemnifiable Event. “Indemnifiable Event” means any event or occurrence,
whether before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee, trustee or agent of the
Company, or is or was serving at the request of the Company as a director,
officer, member, manager, employee, trustee, agent or fiduciary of another
corporation, limited liability company, partnership, joint venture, employee
benefit plan, trust or other entity or enterprise, or by reason of anything done
or not done by Indemnitee in any such capacity.

e)Independent Legal Counsel. “Independent Legal Counsel” means an attorney or
firm of attorneys, selected in accordance with the provisions of this Agreement,
who is experienced in matters of corporation law and who shall not have
otherwise been retained by or performed services for the Company or Indemnitee
within the last three years (other than with respect to matters concerning the
rights of Indemnitee under this Indemnification Agreement or of other
indemnities under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.

2

 

--------------------------------------------------------------------------------

 

f)“Losses.” “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, and all other charges paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.

g)Qualified Director. “Qualified Director” means a director who, at the time
action is to be taken under this Agreement:

i)is not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee;

ii)is not a director as to whom a transaction is a director’s conflict of
interest transaction, which transaction is challenged in such Claim; and

iii)does not have a material relationship with a director who is disqualified by
virtue of not meeting the requirements of subparagraph (i) or subparagraph (ii)
of this definition.

h)Reviewing Party. “Reviewing Party” means:

i)if there are two or more Qualified Directors, by the Board Directors by a
majority vote of all of the Qualified Directors, a majority of whom shall for
such purposes constitute a quorum, or by a majority of the members of a
committee of two or more Qualified Directors appointed by such a vote; or

ii)by Independent Legal Counsel:

 

(1)

selected in the manner prescribed by paragraph (h)(i) of this definition; or

 

(2)

if there are fewer than two Qualified Directors, selected by the Board of
Directors, in which selection directors who are not Qualified Directors may
participate; or

i)Voting Securities. “Voting Securities” means any securities of the Company
which vote generally in the election of directors.

2)Basic Indemnification Arrangement.

a)In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the full extent
permitted by the Articles and the Florida Business Corporation Act as soon as
practicable but in any event no later than thirty days after written demand is
presented to the Company, against any and all Losses (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Losses) related to or arising from such a Claim including, without
limitation, Claims brought by or in the right of the Company, Claims brought by
third parties, and Claims in which the Indemnitee is solely a witness.

3

 

--------------------------------------------------------------------------------

 

b)If so requested by Indemnitee, the Company shall advance (within two business
days of such request) any and all Expenses to Indemnitee (an “Expense Advance”).
Without limiting the generality or effect of the foregoing, within two business
days of such request by Indemnitee, the Company shall, in accordance with such
request, (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
Indemnitee for such Expenses. In connection with any request for Expense
Advances, Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege.

c)Notwithstanding the foregoing, (i) the obligations of the Company under this
Section 2 shall be subject to the condition that the Reviewing Party shall not
have determined (in a written opinion to the Board of Directors in any case in
which Independent Legal Counsel is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an Expense Advance pursuant to this Section 2 shall be subject
to the condition that, if, when and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who hereby agrees to reimburse the Company) for all such amounts theretofore
paid; provided, however, that if Indemnitee has commenced or thereafter
commences legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

d)If there has not been a Change in Control (or if there has been a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), the
Reviewing Party shall be, if there are two or more Qualified Directors, the
Board Directors by a majority vote of all of the Qualified Directors, a majority
of whom shall for such purposes constitute a quorum, or by a majority of the
members of a committee of two or more Qualified Directors appointed by such a
vote, or by Independent Legal Counsel selected by the Board of Directors or such
committee. If there has been such a Change in Control (other than a Change in
Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control), the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3
hereof and contemplated by the definition of Review Party. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in any court in the State of Florida having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.

4

 

--------------------------------------------------------------------------------

 

3)Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under the Articles, this Indemnification Agreement or any other
agreement or Company Bylaws now or hereafter in effect relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from Independent
Legal Counsel selected by Indemnitee and approved by the Company in the manner
contemplated by this Agreement (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Independent Legal Counsel referred to above and to
fully indemnify such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Indemnification Agreement or its engagement pursuant hereto.

4)Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within two business days of such request) advance such Expenses to Indemnitee
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Indemnification Agreement or any other agreement, the Articles or
Company Bylaw now or hereafter in effect relating to Claims for Indemnifiable
Events, and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advance Expense
payment or insurance recovery, as the case may be.

5)Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Indemnification Agreement to indemnification by the Company for some or a
portion of the Losses related to a Claim but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Indemnification Agreement, to the extent that Indemnitee has
been successful on the merits or otherwise in defense of any or all Claims
relating in whole or in part to an Indemnifiable Event or in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith.

6)Notification and Defense of Claims.

a)Notification of Claims. Indemnitee shall notify the Company in writing as soon
as practicable of any Claim which could relate to an Indemnifiable Event or for
which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder
unless the Company’s ability to participate in the defense of such claim was
materially and adversely affected by such failure. If at the time of the receipt
of such notice, the Company has directors’ and officers’ liability insurance in
effect under which coverage for Claims related to Indemnifiable Events is
potentially available, the Company shall give prompt written notice to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and

5

 

--------------------------------------------------------------------------------

 

copies of all subsequent correspondence between the Company and such insurers
regarding the Claim, in each case substantially concurrently with the delivery
or receipt thereof by the Company.

b)Defense of Claims. The Company shall be entitled to participate in the defense
of any Claim relating to an Indemnifiable Event at its own expense and, except
as otherwise provided below, to the extent the Company so wishes, it may assume
the defense thereof with counsel reasonably satisfactory to Indemnitee (the
consent to which shall not be unreasonably withheld by Indemnitee). After notice
from the Company to Indemnitee of its election to assume the defense of any such
Claim, the Company shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently directly incurred by Indemnitee in
connection with Indemnitee’s defense of such Claim other than reasonable costs
of investigation or as otherwise provided below. Indemnitee shall have the right
to employ its own legal counsel in such Claim, but all Expenses related to such
counsel incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s own expense; provided, however, that if (i)
Indemnitee’s employment of its own legal counsel has been authorized by the
Company, (ii) Indemnitee has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of such Claim,
(iii) after a Change in Control, Indemnitee’s employment of its own counsel has
been approved by the Independent Counsel or (iv) the Company shall not in fact
have employed counsel to assume the defense of such Claim, then Indemnitee shall
be entitled to retain its own separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any such Claim) and all
Expenses related to such separate counsel shall be borne by the Company.

7)Presumption in Favor of Indemnitee; Burden of Proof. In connection with any
determination by the Reviewing Party or otherwise as to whether Indemnitee is
entitled to be indemnified hereunder, there shall exist a rebuttable presumption
that Indemnitee has met the applicable standard(s) of conduct and is, therefore,
entitled to indemnification pursuant to this Indemnification Agreement, and the
burden of proof shall be on the Company to establish that Indemnitee has not met
such applicable standard(s) of conduct and is not so entitled to
indemnification.

8)No Other Presumptions. For purposes of this Indemnification Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
(i) Indemnitee did not meet any particular standard of conduct; or
(ii) Indemnitee did not have any particular belief; or, (iii) that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

9)Nonexclusivity, Etc. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Articles, any Company Bylaw, the
Florida Business Corporation Act or any other contract or otherwise
(collectively, "Other Indemnity Provisions"); provided, however, that (a) to the
extent that Indemnitee otherwise would have any greater right to

6

 

--------------------------------------------------------------------------------

 

indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. The Company will
not adopt any amendment to any of the Constituent Documents the effect of which
would be to deny, diminish or encumber Indemnitee's right to indemnification
under this Agreement or any Other Indemnity Provision.

10)Liability Insurance. If the Company obtains directors’ and officers’
liability insurance, then, to the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.

11)Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee or
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such two
year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

12)Amendments, Etc. No supplement, modification or amendment of this
Indemnification Agreement shall be binding unless executed in writing by both of
the parties hereto. No waiver of any of the provisions of this Indemnification
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

13)Subrogation. In the event of payment under this Indemnification Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights. To the extent Indemnitee has been indemnified by
the Company hereunder and later receives payments from any insurance carrier
covering the same Losses so indemnified by the Company hereunder, Indemnitee
shall immediately reimburse the Company hereunder for all such amounts received
from the insurer.

Notwithstanding anything contained herein to the contrary, Indemnitee shall not
be entitled to recover amounts under this Indemnification Agreement which, when
added to the amount of indemnification payments made to, or on behalf of,
Indemnitee, under the Articles or Company Bylaws, in the aggregate exceed the
Losses actually and reasonably incurred by Indemnitee (“Excess Amounts”). To the
extent the Company has paid Excess Amounts to Indemnitee, Indemnitee shall be
obligated to immediately reimburse the Company for such Excess Amounts.

14)No Duplication of Payments. The Company shall not be liable under this
Indemnification Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, the Articles or Company Bylaws or
otherwise) of the amounts otherwise indemnifiable hereunder.

7

 

--------------------------------------------------------------------------------

 

15)Right of Individual Attorney. Except as specifically provided in this
Agreement, the Company shall not restrict the right of Indemnitee to be
represented by and indemnified against the fees and expenses of the attorney of
Indemnitee’s choice hereunder.

16)Allowance for Compliance with SEC Requirements. Indemnitee acknowledges that
the Securities and Exchange Commission (“SEC”) has expressed the opinion that
indemnification of directors and officers from liabilities under the Securities
Act of 1933, as amended (the “Securities Act”) is against public policy as
expressed in the Securities Act and is, therefore, unenforceable. Indemnitee
hereby agrees that it will not be a breach of this Indemnification Agreement for
the Company to undertake with the SEC in connection with the registration for
sale of any stock or other securities of the Company from time to time that, in
the event a claim for indemnification against liabilities under the Securities
Act (other than the payment by the Company of expenses incurred or paid by a
director or officer of the Company in the successful defense of any action, suit
or proceeding) is asserted in connection with such securities being registered,
the Company will, unless in the opinion of its counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction
the question of whether or not such indemnification by it is against public
policy as expressed in the Securities Act and will be governed by the final
adjudication of such issue. Indemnitee further agrees that such submission to a
court of competent jurisdiction shall not be a breach of this Indemnification
Agreement.

17)Assignment; Continuing and Binding Effect. This Indemnification Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
an officer or director of the Company or of any other enterprise at the
Company’s request. This Indemnification Agreement shall not be assigned by the
Company or Indemnitee without the prior written consent of the other party
hereto, except that the Company may freely assign its rights and obligations
under this Indemnification Agreement to any subsidiary for whom Indemnitee is
serving as a director and/or officer thereof; provided, however, that no
permitted assignment shall release the assignor from its obligations hereunder.
Subject to the foregoing, this Indemnification Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors; assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company; spouses; heirs; executors and personal
and legal representatives.

18)Severability. The provisions of this Indemnification Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable in any
respect, and the validity and enforceability of any such provision in every
other respect and of the remaining provisions hereof shall not be in any way
impaired and shall remain enforceable to the full extent permitted by law.

19)Governing Law. This Indemnification Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

20)Counterparts. This Indemnification Agreement may be executed in two or more
fully or partially executed counterparts each of which shall be deemed an
original binding and the signer thereof against the other signing parties, but
all counterparts together shall constitute one and the same instrument. Executed
signature pages may be removed from counterpart agreements and attached to one
or more fully executed copies of this Agreement.

8

 

--------------------------------------------------------------------------------

 

21)Notice. Indemnitee shall, as a condition precedent to his right to be
indemnified under this Indemnification Agreement, give to the Company notice in
writing as soon as practicable of any claim made against him for which indemnity
will or could be sought under this Indemnification Agreement. Notice to the
Company shall be directed to the Company at its headquarters located at 1500
West University Parkway, Sarasota, Florida 34243, Attention: Chief Legal &
Compliance Officer (or such other address as the Company shall designate in
writing to Indemnitee). Notice shall be deemed received three days after the
date of postmark if sent by prepaid mail, properly addressed. In addition,
Indemnitee shall give the Company such information and cooperation as it may
reasonably require within Indemnitee’s power.

[Remainder of this page intentionally left blank; signatures to follow]




9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

Attest:

 

HELIOS TECHNOLOGIES, INC.

 

 

By:

Melanie M. Nealis, Secretary

 

Tricia L. Fulton, Interim President and CEO

 

 

 

 

 

“INDEMNITEE”

 

 

 

 

 

10

 